In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐3388 
DKCLM, LTD., and DALE KREIL, 
                                                 Plaintiffs‐Appellants, 

                                   v. 

COUNTY OF MILWAUKEE and PAMELA K. MILLER, 
                                   Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
          No. 2:11‐cv‐00933‐RTR — Rudolph T. Randa, Judge. 
                      ____________________ 

        ARGUED JUNE 2, 2015 — DECIDED JULY 20, 2015 
                 ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    POSNER, Circuit Judge. Apollo Properties, LLC, owned real 
property  in  the  City  of  Franklin,  Wisconsin,  a  suburb  of 
Milwaukee. It had rented the property to another company, 
DKCLM, Ltd., which used it as a site for the sale and servic‐
ing  of  boats  and  related  marine  equipment.  The  company 
kept  boats,  motors,  parts,  tools,  and  business  records  there, 
and also subleased a portion of the property to Dale Kreil, an 
officer of DKCLM, who lived in a house on his leased part of 
2                                                         No. 14‐3388 


the property and kept all sorts of personal possessions there, 
including  family  memorabilia,  household  goods,  and  vehi‐
cles. The parties treat DKCLM and its officer Kreil as a unit, 
and we’ll do the same, referring to them jointly as Kreil.  
    In 2005, according to Apollo, Kreil defaulted on his obli‐
gation to pay rent, and in response Apollo initiated eviction 
proceedings  in  Milwaukee  County’s  small  claims  court.  Be‐
fore the suit was far advanced, however, the parties entered 
into a stipulation whereby Apollo agreed to dismiss the case 
and in exchange Kreil both promised to pay the rent due and 
agreed that in the event of a future default Apollo would be 
entitled  to  ask  a  court  for  a  writ  of  restitution  (meaning  re‐
possession  of  the  property  and  thus  eviction  of  the  tenant) 
without  notice  to  Kreil.  Apollo  asked  a  Wisconsin  court  for 
that  relief  on  August  15,  2005,  Kreil  having  defaulted,  and 
nine  days  later  the  court  issued  the  writ,  but  stayed  en‐
forcement until September 26. The execution of the writ be‐
gan on October 5, Kreil was evicted, and later a judgment of 
almost $54,000 for unpaid rent was entered against him. 
    Six years later Kreil filed suit under 42 U.S.C. § 1983 in a 
federal district court in Wisconsin against Milwaukee Coun‐
ty and a Milwaukee County detective named Pamela Miller 
(and  others  who  were  later  dismissed),  claiming  that  the 
eviction had violated his federal constitutional rights in a va‐
riety  of  ways.  All  his  claims  were  rejected  by  the  district 
court and only two of them are asserted in this appeal. The 
first is that the entry onto the property was an unreasonable 
seizure of the  tenant’s  (Kreil’s) leasehold, thus  violating  the 
Fourth  Amendment  (made  applicable  to  state  action  by  in‐
terpretation  of  the  due  process  clause  of  the  Fourteenth 
Amendment),  because  it  occurred  after  the  statutory  dead‐
No. 14‐3388                                                              3 


line for accomplishing an eviction. The second claim that he 
is pressing is that the County and its agents had in violation 
of the Fourteenth Amendment’s due process clause removed 
or  caused  to  be  removed,  and  having  done  so  destroyed  or 
otherwise  discarded  or  caused  to  be  discarded,  the  tenant’s 
private  property  (boats,  household  possessions,  etc.)  found 
on the leasehold. 
    An  eviction  pursuant  to  a  court‐ordered  writ  of  restitu‐
tion  must  be  completed  by  the  sheriff  within  10  business 
days after his receiving the writ from the issuing court. Wis. 
Stat.  §§  799.45(5)(a),  801.15(1)(b).  It’s  unclear  whether  that 
deadline was met. The eviction began on October 5 and was 
completed on October 20, 2005. The judge thought it possible 
that the sheriff’s office had received the writ the morning of 
October 5, in which case October 20 would indeed have been 
the tenth business day after receipt. But the sheriff may have 
received the writ as early as August 29, according to the rec‐
ords  of  the  sheriff’s  office;  and  if  so,  Kreil  argues,  the  clock 
started to tick on September 26, the day the stay of enforce‐
ment expired. But the district judge didn’t think the eviction 
unlawful  even  if  the  sheriff’s  office  had  not  completed  it 
within  ten  days  of  receiving  the  writ.  The  judge  based  this 
conclusion  on  the  fact  that  the  eviction  had  been  delayed 
by—of all things—the presence of a skunk. 
    We  agree  that  the  eviction  did  not  violate  the  Fourth 
Amendment  even  if  the  sheriff  missed  the  10‐day  deadline. 
And  not  because  of  the  skunk’s  intervention.  The  10‐day 
deadline  is  imposed  by  state  law  rather  than  by  the  Fourth 
Amendment. The standard governing the legality of a search 
or  seizure  challenged  under  the  Fourth  Amendment  is  fur‐
nished by federal rather than state law. Virginia v. Moore, 553 
4                                                          No. 14‐3388 


U.S.  164,  176  (2008);  Sroga  v.  Weiglen,  649  F.3d  604,  607  (7th 
Cir. 2011); Jackson v. Parker, 627 F.3d 634, 640 (7th Cir. 2010). 
And the standard is reasonableness, not ten days; and even 
if  the  sheriff’s  team  should  not  have  blanched  at  having  to 
confront a skunk, Kreil hasn’t shown that the length of time 
it  took  the  sheriff  to  remove  all  of  Kreil’s  possessions  was 
unreasonable. It’s true that in Wolf‐Lillie v. Sonquist, 699 F.2d 
864  (7th  Cir.  1983),  a  district  court’s  holding  that  a  writ  of 
restitution  executed  after  the  state’s  statutory  deadline  vio‐
lated  the  Fourth  Amendment  wasn’t  contested  on  appeal. 
But even if our opinion in that case could be read as endors‐
ing  that  district  court’s  holding,  this  would  not  help  Kreil 
because any such reading would be contrary to the Supreme 
Court’s decision in Virginia v. Moore. 
     As  Kreil  himself  stresses,  his  personal  possessions  were 
strewn over the property. Some of them (like the boats) were 
very bulky and heavy; the property also included the entire 
contents of Kreil’s home. The sheriff’s team couldn’t remove 
all  that  stuff  in  a  day  or  two.  Kreil  was  frequently  on  the 
property  during  the  removal  of  his  possessions,  and  he  de‐
cided  to  abandon  many  of  them,  including  most  of  the  ap‐
pliances, the entire contents of a cinderblock building on his 
leasehold,  and  his  filing  cabinets  including  the  papers  in 
them. His claim that the eviction resulted in “gratuitous de‐
struction, diversion or disposal of millions of dollars” worth 
of personal property owned by him is unsupported by a list‐
ing of the items and evidence of their value. 
   He  argues  that  moving  companies  hired  by  Milwaukee 
County to remove his personal property to a safe place and 
return it to him when the eviction (and hence removal of all 
that property) was complete failed to return it all. He further 
No. 14‐3388                                                          5 


argues,  quite without  personal knowledge,  that the  missing 
property  was  discarded  by  order  of  the  defendants.  Alt‐
hough  he  joined  both  moving  companies  as  defendants  in 
the suit, he apparently did not seek discovery of them even 
though  they  obviously  would  have  known  had  the  County 
ordered  them  to  throw  away  the  personal  property  of  his 
that  they removed  from the  eviction site. Moreover, he  vol‐
untarily dismissed his claims against one of the movers, and 
the  district  court  dismissed  his  claims  against  the  other  for 
the  same  reasons  it  dismissed  his  claims  against  the  public 
defendants. To support his case Kreil relies solely on his dec‐
laration, which is too vague about what he lost and why he 
thinks he knows what happened to it and in short who did 
what. See Ani‐Deng v. Jeffboat, LLC, 777 F.3d 452, 454–55 (7th 
Cir. 2015).  
    Besides  charging  a  violation  of  the  Fourth  Amendment, 
Kreil argues that the removal and (alleged) destruction of his 
property  deprived  him  of  property  without  due  process  of 
law, in violation of the due process clause of the Fourteenth 
Amendment. The argument fails for the same reason as the 
Fourth  Amendment  claim—insufficient  evidence  was  pre‐
sented in opposition to the defendants’ motion for summary 
judgment.  But  we  do  want  to  comment  on  the  defendants’ 
alternative  defense  to  the  due  process  claim—that  it  is 
barred  by  the  tenant’s  having  an  adequate  remedy  under 
state  law.  The  doctrine  of  Parratt  v.  Taylor,  451  U.S.  527 
(1981), is that an adequate state remedy for a deprivation of 
property  provides  all  the  due  process  that  a  plaintiff  suing 
state officers for such deprivation is entitled to; the problem 
in this case is that the Wisconsin state statute that provides a 
remedy  for  such  a  deprivation  caps  the  liability  of  state 
agencies  and  officers  at  a  measly  $50,000,  Wis.  Stat. 
6                                                       No. 14‐3388 


§ 893.80(3),  which  if  Kreil’s  estimate  of  damages  had  been 
correct would be less than a twentieth of his actual damages. 
We are inclined to think, though we need not decide in view 
of the bar to his due process claim just discussed, that a ceil‐
ing  so  far  below  a  plaintiff’s  loss  renders  the  state  remedy 
inadequate. See Julian v. Hanna, 732 F.3d 842, 846–48 (7th Cir. 
2013). 
    The  parties  raise  some  other  issues,  but  they  needn’t  be 
resolved  in  order  to  demonstrate  that  the  judgment  of  the 
district court must be, and it therefore is, 
                                                          AFFIRMED.